Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method for promoting growth of a bacterium Lactobacillus in the intestine of a horse by administration of a plant of the genus Salacia or an extract- as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Whitney Remily on 2 March 2021.

In the Claims:
Claims 15, 16, 20-32 have been canceled.

Claim 9 has been amended to read as follows:
--

--
In claim 10, at line 2, the term “ingestion”  has been omitted and replaced with the term –administration--.

In claim 11, at lines 2 and 3, the term “ingestion”  has been omitted and replaced with the term –administration--.

Claim 17 has been amended to read as follows:
--
17.	The method according to claim 9, wherein said effective amount is from 0.1 mg/kg/day to 2000 mg/kg/day.
--

Claim 18 has been amended to read as follows:
--
18. 	The method according to claim 9, wherein intestinal bacterium of the genus Clostridium is lowered by 0.9 times or less, as compared to before said administration. 

Claim 19 has been amended to read as follows:
--
19.	The method according to claim 9, wherein intestinal bacterium of the genus Clostridium is lowered by 0.6 times or less, as compared to before said administration. 
--

Conclusion
Claims 9-14 and 17-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/           Examiner, Art Unit 1655